     Case 4:19-cv-00090 Document 24 Filed on 07/24/19 in TXSD Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

SOUTHERN CALIFORNIA PUBLIC                       §
POWER AUTHORITY, et al.,                         §
                                                 §
       Plaintiffs                                §
                                                 §
v.                                               §
                                                 §
ULTRA RESOURCES, INC.,                           § Civil Action No. 4:19-cv-00090
                                                 §
       Defendant/Counter-Claimant                § Hon. Vanessa D. Gilmore
                                                 §
v.                                               §
                                                 §
SOUTHERN CALIFORNIA PUBLIC                       §
POWER AUTHORITY, et al.,                         §
                                                 §
       Counter-Defendants.                       §
                                                 §
                                                 §
GRIZZLY OPERATING, LLC f/k/a                     §
VANGUARD OPERATING, LLC,                         §
                                                 §
       Reorganized Debtor,                       §
                                                 §
v.                                               §
                                                 §
ULTRA RESOURCES, INC.,                           §
                                                 §
       Claimant.                                 §
                                                 §

     GRIZZLY OPERATING, LLC’S CORPORATE DISCLOSURE STATEMENT

       Grizzly Operating, LLC f/k/a Vanguard Operating, LLC files this corporate disclosure

statement under Federal Rule of Civil Procedure 7.1 and states as follows:

       Grizzly Operating, LLC f/k/a Vanguard Operating, LLC, a Delaware limited liability

company, is a wholly owned subsidiary of Grizzly Energy Holdco, Inc., a Delaware corporation.

Grizzly Energy Holdco, Inc. is a wholly owned subsidiary of Grizzly Natural Gas, LLC f/k/a
     Case 4:19-cv-00090 Document 24 Filed on 07/24/19 in TXSD Page 2 of 3



Vanguard Natural Gas, LLC, a Kentucky limited liability company. Grizzly Natural Gas, LLC

f/k/a Vanguard Natural Gas, LLC is a wholly owned subsidiary of Grizzly Energy, LLC f/k/a

Vanguard Natural Resources, Inc., a publicly traded Delaware limited liability company. Grizzly

Energy, LLC f/k/a Vanguard Natural Resources, Inc. does not have a parent company and no

publicly held corporation owns more than 10% of its ownership interests.

 Houston, Texas
 July 24, 2019                                /s/ James T. Grogan
                                              James T. Grogan (TX 24027354, Fed. 31715)
                                              Jeffrey Rhodes (admitted pro hac vice)
                                              Philip M. Guffy (TX 24113705, Fed. 3380372)
                                              BLANK ROME LLP
                                              717 Texas Avenue, Suite 1400
                                              Houston, Texas 77002
                                              Telephone: (713) 228-6601
                                              Facsimile: (713) 228-6605
                                              Email: jgrogan@blankrome.com
                                                      jrhodes@blankrome.com
                                                      pguffy@blankrome.com

                                              Counsel for Grizzly Operating LLC f/k/a
                                              Vanguard Operating, LLC




                                               2
     Case 4:19-cv-00090 Document 24 Filed on 07/24/19 in TXSD Page 3 of 3



                                     Certificate of Service
       The undersigned hereby certifies that on July 24, 2019, I caused a true and correct copy of
the foregoing pleading to be electronically filed and served upon all counsel of record in
accordance with the Federal Rules of Civil Procedure.
                                             /s/ James T. Grogan
                                             James T. Grogan




                                                3
